  Case 8:19-cv-02014-TPB-CPT Document 1 Filed 08/14/19 Page 1 of 6 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
  v.                                                      CASE NO.: 8:19-cv-02014

 ARI LINETT,

       Defendant.
 ____________________________________/


                     UNITED STATES OF AMERICA’S COMPLAINT FOR
                              PERMANENT INJUNCTION

       Plaintiff, the United States of America (“United States”), through its undersigned

counsel, hereby sues Defendant Ari Linett (“Defendant”) and alleges as follows:

                                       INTRODUCTION

       1.      Starting as early as May 2018 and continuing to the present, Defendant has

assisted and facilitated a predatory mail and wire fraud scheme that primarily victimizes senior

citizens of the United States. Participants in the scheme contact potential victims, falsely claim

that those victims have won the lottery, and thereby induce the victims to transmit money to

Defendant to account for taxes and fees purportedly associated with victims’ falsely promised

lottery winnings.

       2.      The United States seeks to prevent continuing and substantial injury to victims of

this fraudulent scheme by bringing this action for a permanent injunction and other equitable

relief under 18 U.S.C. § 1345 to enjoin the ongoing commission of mail fraud and wire fraud in

violation of 18 U.S.C. §§ 1341 and 1343.
  Case 8:19-cv-02014-TPB-CPT Document 1 Filed 08/14/19 Page 2 of 6 PageID 2



                                 JURISDICTION AND VENUE

       3.      The Court has subject matter jurisdiction over this action under 18 U.S.C. § 1345

and 28 U.S.C. §§ 1331 and 1345.

       4.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1).

                                             PARTIES

       5.      Plaintiff is the United States.

       6.      Defendant is a resident of Riverview, Florida. Defendant engaged, and continues

to engage, in the conduct described in this Complaint from within the Middle District of Florida.

                                   FRAUDULENT SCHEME

       7.      Since at least as early as May 2018, Defendant has assisted and facilitated a fraud

scheme by accepting victim payments and providing participants of the scheme with access to

those payments.

       8.      Operators of the fraud scheme engage in a lottery scam. Callers associated with

the fraud scheme contact victims, who often are senior citizens, and falsely claim that the victims

have won the lottery. Typically, the callers then tell the victim that he or she needs to wire or

otherwise transmit money to pay for fees and/or taxes allegedly associated with winning the

lottery. These claims are false and fraudulent, as the members of the scheme know the victim

has not won the lottery and that there is no need for the victim to wire fees and/or taxes

associated with winning the lottery.

       9.      Since at least May 2018, victims have been harmed by the fraudulent scheme

facilitated by Defendant. Defendant plays a critical role in the scheme by receiving victim

payments (cash and money orders) by mail, RIA (a Walmart money transfer service), and wire

transfer into her bank accounts, and then sending the payments to individuals in Jamaica engaged

in the scheme. Defendant sent the payments to Jamaica and to other individuals located in the

                                                 2
  Case 8:19-cv-02014-TPB-CPT Document 1 Filed 08/14/19 Page 3 of 6 PageID 3



United States and associated with the scheme by RIA, MoneyGram, and wire transfer from bank

accounts established in her name.

       10.     On or about May 30, 2018, Defendant voluntarily agreed to and signed a Consent

Order to Cease and Desist her participation in the fraudulent lottery scheme pursuant to

39 U.S.C. § 3005. Despite agreeing to this order, Defendant continues to assist and facilitate the

fraud scheme. Between September 2018 and March 2019, Defendant was the intended recipient

of at least four packages sent to her via U.S. mail that are believed to have contained money from

elderly lottery scam victims, and received money into her bank account from one of the same

victims.

                        DEFENDANT’S KNOWLEDGE OF FRAUD

       11.     Upon information and belief, the United States alleges that Defendant has

knowledge that her conduct facilitates a mail and wire fraud scheme.

                                     HARM TO VICTIMS

       12.     Victims suffer financial losses from the mail and wire fraud scheme facilitated by

Defendant.

       13.     The scheme disproportionately affects elderly victims.

       14.     Absent injunctive relief by this Court, Defendant’s conduct will continue to cause

injury to victims.

                                           COUNT I
                             (18 U.S.C. § 1345 – Injunctive Relief)

       15.     The United States re-alleges and incorporates by reference Paragraphs 1 through

14 of this Complaint as though fully set forth herein.

       16.     By reason of the conduct described herein, Defendant violated, is violating, and is

about to violate 18 U.S.C. §§ 1341 and 1343 by facilitating a scheme and artifice to defraud and


                                                 3
  Case 8:19-cv-02014-TPB-CPT Document 1 Filed 08/14/19 Page 4 of 6 PageID 4



obtain money or property by means of false or fraudulent representations with the intent to

defraud, and, in so doing, use the United States mails and interstate or foreign wire

communications.

          17.    Upon a showing that Defendant is committing or about to commit mail or wire

fraud, the United States is entitled, under 18 U.S.C. § 1345, to seek a permanent injunction

restraining all future fraudulent conduct and to any other action that this Court deems just and

proper to prevent a continuing and substantial injury to victims.

          18.    As a result of the foregoing, the Court should enjoin Defendant’s conduct under

18 U.S.C. § 1345.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, United States of America, requests of the Court the following

relief:

          A.     That the Court issue a permanent injunction, pursuant to 18 U.S.C. § 1345,

ordering that Defendant is restrained from engaging, participating, or assisting in any lottery

scam or money transmitting business; and

          B.     That the Court order such other and further relief as the Court shall deem just and

proper.




                                                  4
Case 8:19-cv-02014-TPB-CPT Document 1 Filed 08/14/19 Page 5 of 6 PageID 5




     Dated: August 14, 2019             Respectfully Submitted,

                                        MARIA CHAPA LOPEZ
                                        UNITED STATES ATTORNEY

                                        /s/ Lacy R. Harwell, Jr.
                                        LACY R. HARWELL, JR.
                                        Assistant United States Attorney
                                        Florida Bar No. 714623
                                        Chief, Civil Division
                                        United States Attorney’s Office
                                        Middle District of Florida
                                        400 North Tampa St. – Suite 3200
                                        Tampa, Florida 33602
                                        Telephone: 813-301-3008
                                        Facsimile: 813-274-6200
                                        E-mail: randy.harwell@usdoj.gov

                                        GUSTAV W. EYLER
                                        Director
                                        Consumer Protection Branch

                                        VINCENT T. SHULER
                                        Assistant Director
                                        Consumer Protection Branch

                                        /s/ Linda I. Marks
                                        LINDA I. MARKS
                                        Senior Litigation Counsel
                                        Consumer Protection Branch
                                        United States Department of Justice
                                        P.O. Box 386
                                        Washington, D.C. 20044
                                        Telephone: (202) 307-0060
                                        Facsimile: (202) 514-8742
                                        E-mail: linda.marks@usdoj.gov




                                    5
  Case 8:19-cv-02014-TPB-CPT Document 1 Filed 08/14/19 Page 6 of 6 PageID 6



                                 CERTIFICATE OF SERVICE

       I certify that on August 14, 2019, I electronically filed the foregoing with the Clerk by

using the CM/ECF system. I further certify that I mailed the foregoing document and the notice

of electronic filing by first-class mail to the following non-CM/ECF participant:

               Ari Linett
               6410 Hollydale Pl., Unit 201
               Riverview, FL 33578

                                                     s/ Linda I. Marks
                                                     Linda I. Marks
                                                     Senior Litigation Counsel
                                                     Consumer Protection Branch
                                                     U.S. Department of Justice




                                                6
                    Case 8:19-cv-02014-TPB-CPT Document 1-1 Filed 08/14/19 Page 1 of 1 PageID 7
JS44 (Ret. 02/19)
                                             CIVIL COVER SHEET
                                                                                     supplement the filing and service of pleadings or other papers as required
The JS 44 civil cover sheet and the infonnation contained heiein neither replace nor
                                                                                                                                                                by law, except as
provided by local rules of court. This form, approved by the Judicial Conference
                                                                                  of the United States in September 1974, is required for the use of the Clerk of
                                                                                                                                                                  Court for the
purpose of initiating the civil docket sheet. (SEE INS TRUC TIOSS ON VENT P.4 GE OF THIS FORt!.)

I. (a) PLAINTIFFS                                                                                                                          DEFENDANTS
United States of America                                                                                                                 An Linett

     (b) County of Residence of First Listed Plaintiff                                                                                     County of Residence of First listed Defendant                 HUisborough
                                      EXCEPTI.VL.S. PL.1I.VTIFFC4SES                                                                                                       (LVLS. PL..tI.VTIFF(ASESO.VLY)
                                                                                                                                           NOTE:       IN lAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                                       THE TRACT OF LAND INVOLVED.

     (C)     Attorneys (F/tin Vonie, k/dress, and Telephone Somber)                                                                         Attorneys      (U Knoin)
Lind’a I. Marks, Senior Litigation Counsel, U.S. Department of Justice,
Consumer Protection Branch, P.O. Box 386, Washington, D.C. 20044;
202-307-0060

II. BASIS OF JURISDICTION (P/ocean                                     ‘X’in One Box On/i)                                   III. CITIZENSHIP OF PRINCIPAL PARTIES                                       (P/ace an ‘N’ in One Box/ar Plaint//I
                                                                                                                                       (For fliters itt Cases Qtdi,i                                        and One Box/or Delendata)
     I   U.S Gorentinent                      El 3    Federal Question                                                                                              PTF       DEF                                          PTF      DEF
            Plaintiff                                    (US. Gorertitneni A’ot a Patti)                                         Citizen of Tins Stale              El I      El I     Incorporated or Principal Place      El 4    El 4
                                                                                                                                                                                         of Business In This State

El 2     US Goveniiuent                   El     4    Diversity                                                                  Citizen of Anotlter Stale         El 2       El   2   Incorporated and Principal Place         El 5      El 5
           Defendant                                    (Indicoie Citkenship       0/   Parties   itt   Itni III)                                                                         of Business In Another State

                                                                                                                                 Citizen or Snbject of a           El 3       El   3   Foreign Nation                           El 6      El 6
                                                                                                                                   Foreign Conntn
IV.      NATUR_E OF SUIT (Place an                       “N in One Box On/i)                                                                                                   Click here for: Nalutcol Suit (ode Descriptions.
              CONTRACT                                                TORTS                                                        FORFEITURE/PENALTY                           BANKRUPTCY                   OTHER STATUTES
El 110   Itisuraitce                           PERSONAL INJURY                        PERSONAL INJURY                            El 625 Drug Related Seizure             El 422 Appeal 28 USC 158            El 375 False Claims Act
El 120   Marine                          El 310 Airptatae                          El 385 Persoitat Iiury               -               of Property 21 USC 881           El 423 Witttdrasvat                 El 376 Qui Tam (31 USC
El 130   Miller Act                      El 315 Airplane Product                           Product Liability                     El 690 Other                                   28 USC 157                           3729(a))
El 140   Negotiable Iitstnittteat                    Liability                     El 367 Heattla Care                                                                                                       El 400 State Reapportioniitent
El ISO   Recos cry ofOverpa>iiient       El 320 Assault. Libel &                          Pltanniaceiitical                                                                 PROPERTY RIGHTS                  El 410 Antitnist
         & Enforcement ofiudginent                  Stander                               Personal Injury                                                                El 820 Copyrights                   El 430 Banks and Banking
El   151 Medicare Act                    El    330 Federal Employers                      Product Liability                                                              El 830 Patent                       El 450 Commerce
El   152 Recovers of Defaulted                      Liability                      El 368 Asbestos Personal                                                              El 835 Pateitt Abbreviated
                                                                                                                                                                                       -                     El 460 Deportatioit
         Student Loans                   El    340 Ntaritte                                Itijuiy Product                                                                       Ness Drug Application       El 470 Racketeer Inttttzttced and
         )Exctttdes Veteraits)           El    345 Maritte  Product                        Liability                                                                     El 840 Trademark                           Corrupt Orgaitizatiotis
El   153 Recovery of Overpayatettt                  Liability                        PERSONAL PROPERTY                                         LABOR                        SOCIAL SECURITY                  El 480 Consumer Credit
         of Veterans Benefits            El    350 Motor Vehicle                   El 370 Other Fraud                            El 710 Fair Labor Standards             El 861 HIA (1395ff)                 El 485 Telephorae Coitsuitter
El   160 Stockttolders’ Suits            El    355 Motor Vehticle                  El 371 Truth in Lettdittg                             Act                             El 862 Black Luiig (923)                    Protection Act
El   190 Other Contract                            Product Liability               El 380 Otltet Persoital                       El 720 Labor Maitageittent              El .963 DIWC’DIWW (IOS)g))          El 490 CableSat TV
El   195 Contract Product Liability      El    360 Otlter Personal                        Property Damage                                Relatiotts                      El 864 SSID Title XVI               El 850 SecuritmesCoitmmodities
El   196 Franchise                                 Injury                          El 385 Property Damage                        El 710 Raitsvay Labor Act               El 865 RSI (405(g))                        Exchange
                                         El    362 Personal Injury     -                  Product Liabilit5                      El 751 Fattaily and Medical                                                    890 Oihter Statutory Actiomis
                                                   Medical Malpractice                                                                   Leave Act                                                           1 891 Agncuttural Acts
           REAL PROPERTY                         CIVIL RIGhTS                      PRISONER PETITIONS                            El 790 Otlter Labor Litigation             FEDERAL TAX SUITS                El 893 Environntetttat Matters
El 210     Latid Condeitanatios          El    440 Otlter Civil Rigttis              Habeas Corpus:                              El 791 Enmployee Retiremirent           El 870 Taxes (U.S. Plaintiff        El 895 Freedom of Ittfontmation
El 220     Foreclosure                   El    441 Voting                         El 463 Aliert Detainee                                litcoitte Security Act                   or Defendant)                      Act
El 230     Rettt Lease & Ejectment       El    442 Employmnettt                   El 510 Motiotis to Vacate                                                              El 871 IRS— -Third Party            El 896 Arbirration
El 240     Torts to Lattd                El    443 Housing                               Senteitce                                                                              26 USC 7609                  El 899 Administrative Procedure
El 245     Tort Product Liability                  Accottttuodatioims             El 530 General                                                                                                                    Act Review or Appeal of
El 290     All Oilier Real Property      El    445 Amer. ivDisahilities       -   El 535 Deatlt Penalty                                 IMMIGRATION                  -
                                                                                                                                                                                                                    Agertcy Decisiotm
                                                     Einploytatemtt                  Other:                                      El 462 Naturulizatton Applicatioti                                          El 950 Constitutionality of
                                         El 446 Amer. iv Disabilities         -   El 540 Mandamitus & Other                      El 465 Otlter Iinmigratiott                                                        State Statutes
                                                     Other                        El 550 Civil Rights                                   Actiotts
                                         El 448 Educatioti                        El 555 Prison Coimditiott
                                                                                  El 560 Civil Detainee             -




                                                                                         Cotiditions of
                                                                                         Confinement
V. ORIGIN             (P/ace an   N” lit One Box Ott/i)
Xl       Original            El 2 Removed fiotn                       El 3        Reintanded from                           El 4 Reinstated or       El 5    Transferred from          El 6 i\Iultidistrict            El 8 klultidistrict
         Proceeding               State Court                                     Appellate Court                                Reopened                    Another District               I.itigalion  -                  [.itigatton   -




                                                                                                                                                             (spec//i)                      Transfer                        Direct File
                                                Cite the U.S. Ctvil Statute under which you are filing (Do itotcitejuriidictionalsnttmtc.s u,tles.s diiersiti’i:
                                  §              18 U.S.C.                 1345
VI. CAUSE OF ACTION Brief description
                                      of cause
                                                 Anti-Fraud           Injunction        with Stipulated                      Consent Decree

VII. REQUESTED IN                                      CHECK IF THIS IS A CLASS ACTION                                              DEMAND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:                                        UNDER RULE 23, F.R.Cv.P.                                                                                                    JURY DEMAND:                   El Yes             No
VIII. RELATED CASE(S)
      IF J%                                          (See instructions)
                                                                                  JUDGE                                                                                    DOCKET NUMBER
DATE                                                                                    SIGNATURE OF ATTORNEY OF RE


FOR OFFICE USE LY

     RECEIPT #                        AMOUNT                                               APPLYING IFP                                                    JUDGE                              MAG. JUDGE
